   Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 1 of 16

                                                                    FILFO
                                                             U.S. DiSTRiCTCOLI-
                                                                              r..v/
           IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA          2019^0721 flMII'SS
                             AUGUSTA DIVISION


ERIC JOSEPH LOVE,                                          CLERK
                                                               O'J. L'lb

     Plaintiff,

          V.                                      CV 119-120


AUGUSTA-RICHMOND COUNTY,
GEORGIA; SHERIFF RICHARD
ROUNDTREE, In His Official
Capacity as Sheriff with
Richmond County Sheriff's
Office; JEFF JOHNSON,
Individually and In His
Official Capacity as Deputy
with Richmond County Sheriff's
Office,

     Defendants.



                                 ORDER




     Before    the   Court is Plaintiff's motion for a preliminary

injunction.      (Doc.    9.)     For   the   reasons    contained         herein.

Plaintiff's motion is GRANTED.




                                I. BACKGROUND


     Plaintiff is a Christian man who shares his religious beliefs

in public places.        (Compl., Doc. 1, ^ 11.)        His self-proclaimed

goal is to speak in a conversational tone for passersby to hear

within a range of twenty-five to fifty feet.        (Id.       16, 17.)          To
    Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 2 of 16



achieve his mission, Plaintiff employs a hand-held amplification

device.    (Id. ^ 21.)

A. 2018 Augusta Pride Festival

     The Augusta Pride Festival (the "Festival") is an annual event

held in Augusta, Georgia.          (Id. H 22.)        In 2018, the Festival

occurred on June 23.     (Id.)     The Festival has a parade component,

which concludes at the Augusta Common, a public park in downtown

Augusta.    (Id. H 27; Parade Route, Doc. 9-3.)           In the afternoon on

the day of the 2018 Festival, Plaintiff stood on the public

sidewalk outside of Psychotronic Records, an Augusta business.

(Compl.,      29, 31.) Psychotronic Records is on the block of Broad

Street bordered by James Brown Boulevard to the west and the

Augusta Common to the east.         (Id. H 23; Map, Doc. 9-2.)           There,

Plaintiff    delivered   his   message      with   the    assistance    of   his

amplification device.     (Compl., HII 31-36.)

     Plaintiff spoke for a brief period before a law enforcement

officer     informed   Plaintiff     that    he    must      cease   using   his

amplification device.      (Id.       39-40.)      Shortly thereafter, two

officers    arrested   Plaintiff    and     charged    him    with   disorderly

conduct pursuant to Augusta-Richmond County Code ("A.R.C.C.") Sec.

3-7-l(r). (I^ M 44-49.)

B. 2019 Augusta Pride Festival

     Despite the arrest in 2018, Plaintiff desired to return to

Augusta during the 2019 Festival to share his message using his
    Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 3 of 16



amplification device.     (Id. ^ 52.)    Prior to doing so, Plaintiff

contacted Defendants to ensure his speaking would be permitted.

(Id. nil 52-53.)     Defendants refused Plaintiff's request citing

A.R.C.C. Sees. 3-7-l(r) and 3-6-2(c). (I^ HI! 54-55.)           According

to Defendants, the ordinances are applied conjunctively to ban

Plaintiff's amplified speech. (Id. HI! 55-56; June 10, 2019 Letter,

Doc. 9-8, at 1-3.)

C. The A.R.C.C. Ordinances


     Under A.R.C.C. Sec. 3-7-1:


     Any person who shall do or engage in any of the following
     in Augusta-Richmond County shall be guilty of disorderly
     conduct: . . . (r) Any person loitering or prowling
     within Augusta-Richmond County generally.         For purposes
     of this subsection, loitering or prowling means being in
     a place at a time or in a manner not usual for law-
     abiding individuals under circumstances that warrant a
     justifiable and reasonable alarm or immediate concern
     for the safety of persons or property in the vicinity.

Defendants argue that because Augusta-Richmond County prohibits

the use of amplification in certain situations, such as in A.R.C.C.

Sec. 3-6-2, using amplification to speak is not usual for law-

abiding individuals thereby violating the loitering ordinance.

(June 10, 2019 Letter, at 1, 2.)       A.R.C.C. Sec. 3-6-2(c) bans:

     The using, operating or permitting to be played, used or
     operated,   of  any radio     receiving   set,   musical
     instrument, phonograph, loudspeaker, sound amplifier or
     other machine or device for the producing or reproducing
     of sound which is cast upon the public streets for the
     purpose of commercial advertising or attracting the
     attention of the public to any building or structure.
     Announcements over loudspeakers can only be made by the
    Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 4 of 16



     announcer in person and without the aid of any mechanical
     device.


     Based upon Defendants' reaction to Plaintiff's request to

speak with the assistance of amplification, Plaintiff chose not to

attend the 2019 Festival.          (S^ Compl., H 62.)         Plaintiff then

filed the instant action and sought the preliminary injunction at

issue    believing    Defendants    are    chilling    his   First   Amendment

rights.     (See generally id.; Mot. for Prelim. Inj., Doc. 9.)



                             II. LEGAL STANDARD


        Plaintiff    moves   the   Court   for   a   preliminary     injunction

pursuant to Federal Rule of Civil Procedure 65(a).             A preliminary

injunction may issue when the moving party shows:

        (1) a substantial likelihood of success on the merits;
        (2) that irreparable injury will be suffered unless the
        injunction is issued; (3) the threatened injury to the
        moving party outweighs whatever damage the proposed
        injunction might cause the non-moving party; and (4) if
        issued, the injunction would not be adverse to the public
        interest.


Bellsouth Telecomms., Inc. v. MCIMetro Access Transmission Servs.,

LLC, 425 F.3d 964, 968 (11th Cir. 2005).             In the Eleventh Circuit,

"'a preliminary injunction is an extraordinary and drastic remedy

not to be granted unless the movant clearly established the "burden

of persuasion" ' as to the four requisites."             McDonald's Corp. v.

Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998) (quoting All Care

Nursing Serv., Inc. v. Bethesda Mem'1 Hosp., Inc., 887 F.2d 1535,
   Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 5 of 16



1537   (llth   Cir.   1989)).       The    decision      to   grant   or    deny   a

preliminary injunction is within the district court's discretion.

Carillon Imps., Ltd. v. Frank Pesce Int'l Grp. Ltd./ 112 F.3d 1125,

1126 (llth Cir. 1997) (per curiam).




                              III. DISCUSSION


       The Court examines whether Plaintiff has met his burden as to

the four requirements.

A. Substantial Likelihood of Success


       Generally, the first requirement to establish a substantial

likelihood     of   success   on   the    merits    is   "considered       the   most

important." Georgia ex rel. Ga. Vocational Rehab. Agency v. United

States ex rel. Shanahan, 398 F. Supp. 3d 1330, 2019 WL 2320878, at

*12 (S.D. Ga. 2019) (quoting White v. Alcon Film Fund, LLC, 955 F.

Supp. 2d 1381, 1383 (N.D. Ga. 2013)).                 To establish the first

requirement, the movant most show he is likely to prevail on the

merits.    Shatel Corp. v. Mao Ta Lumber & Yacht Corp., 697 F.2d

1352, 1355 n.2 (llth Cir. 1983).           A movant is not required to show

a substantial certainty of success.           Am. Civil Liberties Union of

Fla., Inc. V. Miami-Dade Cty. Sch. Bd., 557 F.3d 1177, 1232 (llth

Cir. 2009) (Wilson, J., dissenting).               The Parties do not dispute

that the First Amendment protects free speech and that a sidewalk
     Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 6 of 16



is a traditional public forum.^            Accepting this, the Court turns

to   whether    Plaintiff   meets    his   burden    to   show   a   substantial


likelihood of success on the merits as to his claim that Defendants


are violating his constitutional rights.

      The Court begins with Plaintiff's argument that the two local

ordinances at issue, as applied conjunctively, unconstitutionally

infringe upon his First Amendment rights.

      [I]n a public forum[,] the government may impose
      reasonable restrictions on the time, place, or manner of
      protected   speech,   provided  the   restrictions   are
      justified without reference to the content of the
      regulated speech, that they are narrowly tailored to
      serve a significant governmental interest, and that they
      leave open ample alternative channels for communication
      of the information.


Ward V. Rock Against Racism, 491 U.S. 781, 791 (1989) (citation

and internal quotation marks omitted).              It is further undisputed

that Augusta-Richmond County's restrictions at issue are content-

neutral.      Therefore, Plaintiff argues that Defendants' ban of all

amplified speech is not narrowly tailored and fails to leave

reasonable alternatives for speech.           (Br. Supp. Mot. for Prelim.

Inj., Doc. 9-10, at 10—13.)         Defendants respond that the statutory

scheme is narrowly tailored to achieve its desire to protect

Augusta-Richmond County citizens from loud noises.               (Resp. to Mot.

for Prelim. Inj., Doc. 14, at 4-8.)




^ The First Amendment is made applicable to state and local governments pursuant
to the Fourteenth Amendment.   McKinley v. Kaplan, 262 F.3d 1146, 1147 n.l (11th
Cir. 2001).
    Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 7 of 16



      Defendants urge the Court to consider the statutory scheme as

a whole and not the ordinances in isolation.                (Resp. to Mot. for

Prelim. Inj., at 5.) The Court agrees that analyzing the statutory

scheme is the proper procedure for deteinnining the                  target of

relevant ordinances.        See Pine v. City of West Palm Beach, 762

F.3d 1262, 1270 (11th Cir. 2014) (citing Abramski v. United States,

573 U.S. 169, 179 n.6 (2014)).               In doing so, the Court first

highlights     that it expresses no opinion regarding               the facial

constitutionality of the ordinances in question at this time.

      The collection of Augusta-Richmond County ordinances involves

Sees. 3-7-1(r) prohibiting loitering; 3-6-1 regulating noises^;

and 3-6-2 enumerating the specific types of noises prohibited.

None of the ordinances individually expressly prohibit amplified

speech other than ''for the purpose of commercial advertising or

attracting     the   attention    of   the    public   to    any   building   or

structure" and loudspeakers or amplifiers on vehicles.                Sees. 3-

6-2(c), (p).     Defendants argue that, in considering the ordinances

together, Augusta Richmond-County has a legitimate interest in

protecting its citizens from loud noises.               (Resp. to Mot. for

Prelim. Inj., at 5.)       Plaintiff does not dispute — and the Court

agrees — that protecting citizens from loud noises is a legitimate



2 "It shall be unlawful for any person to make, continue or cause to be made or
continued or permit to be made, continued or caused any loud, unnecessary or
unusual noise or any noise which either annoys, disturbs, injures or endangers
the comfort, repose, health, peace or safety of others in Augusta-Richmond
County."   A.R.C.C. Sec. 3-6-1.
      Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 8 of 16



government interest.       Pine, 762 F.3d at 1269 ("The government 'has

a substantial interest in protecting its citizens from unwelcome

noise.'") (quoting Ward, 491 U.S. at 796).             "While this interest

is . . . greatest when it concerns 'the well-being, tranquility,

and privacy of the home, the government may act to protect even

such traditional public forums as city streets and parks from

excessive noise.       Id. (citation and some internal quotation marks

omitted) (quoting Ward, 491 U.S. at 796).              Therefore, Defendants

have the constitutional authority to narrowly tailor regulation of

loud noises on public sidewalks, such as the one where Plaintiff

spoke on the day of his arrest, through time, place, and manner

restrictions.


            To be valid, a time, place, or manner restriction
       also must be narrowly tailored to advance the
       government's substantial interest.     "For a content-
       neutral time, place, or manner regulation to be narrowly
       tailored, it must not burden substantially more speech
       than is necessary to further the government's legitimate
       interests. . . . Such a regulation, unlike a content-
       based restriction of speech, need not be the least
       restrictive    or   least   intrusive   means    of    serving   the
       government's interests. . . . But the government still
       may not regulate expression in such a manner that a
       substantial portion of the burden on speech does not
       serve to advance its goals."

Id.    at   1269-70   (internal    citations   and     some   quotation       marks

omitted) (quoting McCullen v. Coakley, 573 U.S. 464, 486 (2014)).

Defendants' position is that Augusta-Richmond County's ordinances

are narrowly tailored to curb loud noises.              As to the ordinances

individually that may be true, but as applied conjunctively, the
    Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 9 of 16



ordinances prevent Plaintiff's speech with the assistance of any

amplification in public fora.           The conjunctive enforcement raises

constitutional issues.


     Defendants    argue        that    "Augusta     does    not   target    all

amplification; it only targets loud noise."                 {Resp. to Mot. for

Prelim. Inj., at 5.)       From Defendants' perspective, however, this

argument appears      to   be    a     distinction   without a     difference.

Plaintiff requests the present injunction because Defendants could

not assure Plaintiff that he            would be free from arrest if he

employed any amplified speech in Augusta during the 2019 Festival.

{May 31, 2019 Letter, Doc. 9-7, at 4-5; June 10, 2019 Letter, at

3.) Plaintiff's affidavit in support of his motion for preliminary

injunction evidences that            with amplification, he         intends to

maintain a reasonable volume.            (See Love Aff., Doc. 9-1, K 23.)

Neither Defendants' opposition to the present motion. Defendants'

letter in response to Plaintiff's demand that he be permitted to

speak with amplification assistance, nor Augusta-Richmond County's

ordinances indicate any distinction between amplified speech that

is not a loud noise versus amplified speech that is.               Accordingly,

nothing suggests amplified speech is permitted at certain times,

in certain places, or in certain manners indicating a complete bar

to amplified speech.

     As   was   the   case      in     1948,   "[1]oud-speakers     are     today

indispensable instruments of effective public speech."                 Saia v.
   Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 10 of 16



New York, 334 U.S. 558, 561 (1948).      "Absolute prohibition within

municipal   limits    of   all   sound   amplification,    even    though

reasonably regulated in place, time and volume, is undesirable and

probably unconstitutional as an unreasonable interference with

normal activities."     Kovacs v. Cooper, 336 U.S. 77, 81 (1949).

     [T]here is probably no more appropriate place for
     reasonably amplified free speech than the streets and
     sidewalks   of   a downtown   business   district.    Streets,
     sidewalks, parks, and other similar public places are so
     historically associated with the exercise of First
     Amendment rights that access to them for the purpose of
     exercising such rights cannot constitutionally be denied
     broadly and absolutely.

Reeves v. McConn, 631 F.2d 377, 384 (5th Cir. 1980) (citation and

internal quotation marks omitted).        According to Supreme Court

precedent, Augusta-Richmond County may regulate amplified speech

in its downtown business district, but such regulation must be

scrutinized thoroughly.

     Citing Ward, Defendants contend that they are not required to

regulate loud noises with the least restrictive or least intrusive

means, but Defendants' attempts to classify as constitutional its

application of Augusta-Richmond County's ordinances as applied is

questionable.    The Court does not specify what regulations Augusta

Richmond-County may impose regarding loud noises to satisfy its

interest, but it seems there are several options to target loud

noises other than broadly prohibiting any amplified speech on the

sidewalks of its predominately commercial, downtown district.



                                   10
      Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 11 of 16



       Defendants continue, in their argument against Plaintiff's

contention that the statute is vague, to advance the position that

Plaintiff's amplified speech is clearly prohibited because it drew

attention to the business behind him.                  Aside from the fact it does

not appear Plaintiff engaged in commercial advertising or intended

to attract attention to the business located behind him. Broad

Street is the main street in downtown Augusta, containing several

businesses.     Accepting Defendants' application of the ordinance to

ban    amplified    speech       in    front     of     any    commercial    building

essentially equates to banning all amplified speech on Augusta's

downtown sidewalks.            Such a ban puts Plaintiff in a predicament

the Southern District of Florida recently held unconstitutionally

stripped First Amendment protections: "The restriction presents

[Plaintiff] with the following options: (1) convey [his] message

loudly but far away from anyone who may hear the message or (2)

convey [his] message near people using a sound level equivalent to

a one-on-one conversation.                Both options severely hinder the

dissemination      of    the    protected       speech."       Coal.   of    Immokalee

Workers, Inc. v. Town of Palm Beach, No. 16-CV-80284-MIDDLEBROOKS,

2016 WL 8739993, at *10 (S.D. Fla. Mar. 11, 2016).

       Defendants       cite    to    Kovacs,    336    U.S.   at   83-84,    for   the

proposition that a municipality can forbid "loud                        and raucous

noises."     (Resp. to Prelim. Inj., at 5 (internal quotation marks

omitted).)     Again, the Court does not question Defendants' ability


                                           11
   Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 12 of 16



to regulate loud and raucous noises.          Kovacs, however^ addressed

the issue in the context of sound trucks and other vehicles with

mounted amplifiers noting the danger to traffic and the threat of

loud noises on streets in residential neighborhoods.               Augusta-

Richmond County has an ordinance regulating sound trucks.                See

Sec. 3-6-2(p).    But the record, as it currently stands, contains

no mention of Plaintiff's intent to use a sound truck.            Moreover,

Plaintiff requests permission to share his message on the downtown

sidewalks, not in the streets or in strictly residential areas.

Accordingly, the Court is unpersuaded by Defendants' attempt to

liken this case to Kovacs.


       Defendant further references Pine.       Pine upheld an ordinance

banning   amplified   speech   within   100    feet   of   a   health   care

facility's property line.      762 F.3d at 1264, 1273-75.        Again, the

Court finds vast differences between the ordinance in Pine and the

application of the ordinances at issue here.           In deciding Pine,

the Eleventh Circuit discussed the government's high interest in

protecting peace and tranquility essential to patient health.            Id.

at 1271, 1273.    Therefore, based on the information at hand, the

government interest in Pine was greater than Augusta-Richmond

County's interest here, and the ordinance in Pine was far more

narrowly tailored than the application of the ordinances in this

case   banning all    amplified   speech at all       times    in Augusta's

downtown area.    See id. at 1269, 1274.



                                   12
    Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 13 of 16



     Based on the foregoing, Plaintiff has met his burden on the

first requirement.     Because Plaintiff shows the ordinances are not

narrowly tailored as applied, the Court need not analyze the

"alternative channels" prong of the First Amendment analysis at

this time.3   See id. at 1268.


B. Irreparable Injury

     Both sides cite KH Outdoor, LLC v. City of Trussville.               458

F.3d 1261 (11th Cir. 2006).        Plaintiff relies on KH Outdoor for

its statement that "it is well established that 'the loss of First

Amendment     freedoms,    for    even    minimal    periods     of    time,

unquestionably constitutes irreparable injury.'"            Id. at 1271-72

(quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)).              Defendants

rely on KH Outdoor for the proposition that a violation of the

First Amendment "does       not automatically require        a finding of

irreparable injury."      Id. at 1272.      Defendant primarily relies,

however, on the fact that Plaintiff fails to show a substantial

likelihood of success on the merits.         Based on the information at


hand, the Court is persuaded that Plaintiff's inability to speak

with amplification at any volume on any public sidewalk in Augusta




3 For these reasons, the Court likewise need not address the facial challenge
to the ordinances under the First Amendment at this stage. Additionally, the
Court need not address Plaintiff's challenge to the ordinances on vagueness
grounds.



                                     13
    Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 14 of 16



is irreparably chilling his First Amendment rights, satisfying the

second requirement.

C. Balance of Harms


     As stated above, the chilling of Plaintiff's rights to speech

is serious.      Conversely enjoining Defendants' enforcement of the

relevant ordinances as to all amplified speech, at all times, and

in all areas imposes no real harm on Defendants.               The requested

injunction will prevent Defendants from restricting Plaintiff's

ability to use amplified speech at a reasonable volume on public

sidewalks.       Considering Defendants possess no real interest in

unconstitutionally limiting Plaintiff's First Amendment rights,

the damage to Defendants resulting from Plaintiff's preaching at

a reasonable volume in Downtown Augusta is no comparison to the

harm of chilling Plaintiff's First Amendment guarantees.                See KH

Outdoor, 458 F.3d at 1272.




  without deciding one way or the other, the Court understands this issue to be
closer than the Parties apparently do. The record shows that Plaintiff was
arrested while preaching at the Festival in 2018. Plaintiff then requested
permission from Defendants to preach with amplification at the Festival in 2019.
Defendants denied that request, and Plaintiff was unable to preach with
amplification at the 2019 Festival for that reason. Plaintiff filed the present
lawsuit after the 2019 Festival, and therefore, the issuing of an injunction at
this time cannot restore Plaintiff's right to preach with amplification at the
2019 Festival.    Nevertheless, Plaintiff claims he is currently barred from
speaking with amplification at any time, necessitating the injunction.       If
Plaintiff only speaks in Augusta at the annual Festival, however, it is unclear
whether he is currently suffering irreparable injury or if the irreparable
injury will only arise at the time of the 2020 Festival. Regardless, Defendants
did not raise this argument, and it is not the Court's responsibility to make
the argument for them.




                                      14
      Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 15 of 16



D. Adverse Public Interest


       Finally, Defendants argue an injunction will render Augusta-

Richmond County unable to enforce its noise and disorderly conduct

regulations leaving it without a mechanism to ^^protect its citizens

from unwelcome noises or behaviors that threaten public safety."

(Resp. to Mot. for Prelim. Inj., at 11.)                    Nothing in Plaintiff's

requested injunction will create the ominous situation Defendants

fear.     First, this Order does not strike down any ordinance, and

Defendants      can     continue    to     protect    citizens         as    permitted     by

Augusta-Richmond County's ordinances. Second, amplified preaching

at a reasonable level will not greatly harm the public.                            Finally,

and     most   importantly,        the     public     has       no    interest      in     the

unconstitutional application of local ordinances.                         See KH Outdoor,

458 F.3d at 1272.




                                   IV. CONCLUSION


        Based on the foregoing. Plaintiff's motion for a preliminary

injunction {Doc. 9) is GRANTED.              Pursuant to Federal Rule of Civil

Procedure      65(a),      the     Court    HEREBY     ORDERS         that       Defendants,

including      Defendants'        officers,      agents,        servants,         employees,

attorneys,      and     other     persons    who     are    in       active      concert    or

participation with them, immediately cease enforcing Augusta-

Richmond       County      Code    Sees.    3-7-1(r)        and      3-6-2(c),       whether

individually          or     in     conjunction,           so        as     to     prohibit


                                            15
   Case 1:19-cv-00120-JRH-BKE Document 21 Filed 11/21/19 Page 16 of 16



constitutionally-protected     amplified     speech    on   the    public

sidewalks in consolidated Augusta-Richmond County.            Nothing in

this Order prohibits Augusta-Richmond County's enforcement of

Augusta-Richmond   County Code     Sees.   3-7-1(r)   and   3-6-2(c)     in

constitutionally permissible ways.

     ORDER ENTERED at Augusta, Georgia, this            day of November,

2019.



                                 J. RAND^ hall; CI^Er^JUDGE
                                 UNITEDySTATES DISTRICT COURT
                                        ira DISTRICT OF GEORGIA




                                   16
